Case 2:20-cv-01886-WJM-MF Document 26 Filed 08/12/20 Page 1 of 1 PageID: 376




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



                                                    Civ. A. No. 20-1886 (WJM)
 IN RE MOTION TO COMPEL
 COMPLIANCE WITH RULE 45
 SUBOPEONA ISSUED TO
 ETHICARE ADVISORS, INC.,


                                                            ORDER


       THIS MATTER comes before the Court by way of Petitioner’s Motion to

Compel Compliance with a Rule 45 Subpoena [ECF No. 1] and its Motion for Leave to

File a Reply Brief [ECF No. 10]; and the Court having considered the papers in support

of and in opposition to both motions; and for the reasons stated in the Opinion issued on

this date;

       IT IS on this 12th day of August 2020,

       ORDERED that, Petitioner’s motion to compel compliance with a subpoena [ECF

No. 1] is DENIED; and it is further

       ORDERED that, Petitioner’s motion for leave to file a reply brief [ECF No. 10] is

GRANTED.

                                                s/Mark Falk_____________
                                                MARK FALK
                                                Chief U.S. Magistrate Judge
